Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/848,235 filed on 4/14/20. Claims 1 - 20 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent application 16/825,395. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reason below.
Application # 16/825,395
Application # 16/848,235
A product tagging system, comprising: 

at least one RF backscatter transmitter configured to emit a Radio Frequency (RF) signal on a frequency; 

a plurality of passive RF backscatter tags, each associated with a respective product and configured to backscatter a reply in response to a transmission from the at least one RF backscatter transmitter; and 

at least one RF backscatter receiver configured to read data for the respective product by detecting a distributed ambient backscatter signal generated by backscattering the RF signal by a corresponding one of the plurality of passive RF backscatter tags, wherein the at least one RF backscatter receiver comprises at least two antennas for performing Simultaneous Multi-Port reception (SMP) by receiving respective distributed ambient backscatter signals from a same one of the plurality of passive RF backscatter tags responsive to a same one of the RF signal being transmitted thereto, and wherein each of the at least one RF backscatter transmitter and the at least one RF backscatter receiver comprise a respective synchronized clock for the SMP.


at least one RF backscatter transmitter configured to emit a Radio Frequency (RF) signal on a frequency;   

a plurality of passive RF backscatter tags, each associated with a respective product and configured to reflect and frequency shift the RF signal to a respective different frequency;  and 

at least one RF backscatter receiver 
configured to read the respective product on the respective different frequency by detecting a distributed ambient backscatter signal generated by a reflection  and frequency shifting of the RF signal by a corresponding one of the plurality 
of passive RF backscatter tags. 



It would have been obvious to detecting a distributed ambient backscatter signal by one of plurality of passive RF tags with use of SMP instead of reflection and frequency shifting since it is one of the different methods of detection. 

Regarding claim 11, rejected with claim 6 of application 16/825,395.
Instant Application
Application # 16/825,395

The product tagging system of claim 1, wherein the at least one RF backscatter transmitter comprises a combination of transmit antennas, 
configured to transmit two streams that are at least synchronized up to a frame level.


Regarding claim 12, rejected with claim 7 of application 16/825,395.
Instant Application
Application # 16/825,395
The product tagging system of claim 11, wherein at least the RF signal transmitted from two of the transmit antennas of the at least one RF backscatter transmitter are symbol level synchronized.
The product tagging system of claim 6, wherein at least RF signals transmitted from two of the transmit antennas of the at least one RF backscatter transmitter are symbol level synchronized.


Regarding claim 13, rejected with claim 8 of application 16/825,395.
Instant Application
Application # 16/825,395
The product tagging system of claim 11, wherein at least RF signals transmitted from two of the transmit antennas of the at least one RF backscatter transmitter are phase level synchronized.
The product tagging system of claim 6, wherein at least RF signals transmitted from two of the transmit antennas of the at least one RF backscatter transmitter are phase level synchronized. 




Instant Application
Application # 16/825,395
The product tagging system of claim 1, wherein the at least one RF backscatter receiver comprises a first and a second RF backscatter receiver, and wherein the at least one RF backscatter transmitter and the first and the second RF backscatter receivers are comprised in a single device having: a dual-mode antenna, from among the two antennas, connected to the at least one RF backscatter transmitter and the first RF backscatter receiver, configured to transmit the RF signal and receive one of the respective distributed ambient backscatter signals; and a non-transmitting uni-mode antenna, from among the two antennas, connected to the second RF backscatter receiver, configured to receive another one of the respective distributed ambient backscatter signals.
The product tagging system of claim 1, wherein the at least one RF backscatter receiver comprises a first and a second RF backscatter receiver, and wherein the at least one RF backscatter transmitter and the first and the 
second RF backscatter receivers are comprised in a single device having: a dual-mode antenna, from among the two antennas, connected to the at least one RF backscatter transmitter and the first RF backscatter receiver, configured to 
transmit the RF signal and receive one of respective distributed ambient backscatter signals;  and a non-transmitting uni-mode antenna, from among the two antennas, connected to the second RF backscatter receiver, configured to receive another one of the respective distributed ambient backscatter signals. 
 


As per claim method of claim 20, the same reasons apply.
Allowable Subject Matter
s 2 – 10, 14 – 15, 17 - 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
TANMAY K. SHAH
Primary Examiner
Art Unit 2632